DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-11 of U.S. Application 16/885690 filed on May 28, 2020 have been examined.

Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The closest prior art of record is Boesl et al., US 20200223341 A1, Jiang et al., US 20190302895 A1, Watkins, US 20020093565 A1, Rose, US 20210001785 A1, Kawachi, US 20100107121 A1, Hong, US 20110031796 A1, Yajima, US 20160170482 A1, and Karafin et al., US 20200290513 A1, hereinafter referred to as Boesl, Jiang, Watkins, Rose, Kawachi, Hong, Yajima, and Karafin, respectively.
The following is an examiner’s statement of reasons for allowance:

Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image, outputting the holographic image in front of a user, and deploying a stowable projection surface. 

Jiang discloses capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle.
 
Watkins discloses mounting a camera in the head rest of a seat and configuring the camera to be received therein and withdrawn therefrom.

Rose discloses stowing a camera for detecting users in a vehicle in a dashboard.

Kawachi discloses adjusting various subcomponents of a vehicle seat using interactive arrow symbols to control said subcomponents.

Hong discloses using a lead screw in an elevating mechanism of a vehicle seat component, including an electric motor and a lead screw.

Yajima discloses controlling a camera of a holographic display apparatus on a ball joint such that the camera may move in any direction.

Karafin discloses displaying holographic images for augmentation of a vehicle including using a smart device to trigger holographic events.

As to claim 1, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:
A hologram switch system of a seat for vehicles, the hologram switch system comprising:
one or more hologram image projectors mounted on an upper end of a seat back so as to be received therein and withdrawn therefrom, and configured to generate hologram images for adjusting the seat in front of a user;
one or more cameras mounted on the upper end of the seat back so as to be received therein and withdrawn therefrom, and configured to recognize a position and motion of a user's hand with respect to the hologram images for adjusting the seat, generated in front of the user, as a seat adjustment switching signal;
an input device configured to input an operation start signal of the one or more hologram image projectors and the one or more cameras; and
a controller configured to apply an operation signal to the one or more hologram image projectors and the cameras in response to the operation start signal input through the input device, and to apply a drive control signal to at least one of seat moving apparatuses or seat air-conditioning apparatuses corresponding to the seat adjustment switching signal from the one or more cameras,
wherein the one or more hologram image projectors comprise a first hologram image projector mounted on an upper left end of the seat back so as to be received therein and withdrawn therefore and configured to generate a hologram image for adjusting movement of the seat, and a second hologram image projectors mounted on an upper right end of the seat back so as to be received therein and withdrawn therefrom and configured to generate a hologram image for adjusting air-conditions of the seat.

Claims 2 and 4-11 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668